DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the near-eye display system of claim 1, in particular the limitations of each of the plurality of laterally shifted beams includes a different lateral shift. The prior art does not disclose or suggest the method of claim 10, in particular the limitations of each of the plurality of laterally shifted beams includes a different lateral shift. The prior art does not disclose or suggest the rendering system of claim 17, in particular the limitations of the set of executable instructions further to configure the beam steering assemble in at least one of a plurality of configuration states so that the first array of pixels are laterally shifted relative to an optical path between the display panel and the beam steering assembly prior to presentation to a user, wherein at least one configuration state of the plurality of configuration states replicates the first array of pixels into a plurality of laterally array pixels.
The closely related prior art, Perreault et al. (US 20170270637) discloses (Figs. 1-12) a near-eye display system, comprising: a display panel (102); and a beam steering assembly (104, 211, 300) facing the display panel (sections 0017, 0020). 
However, the prior art does not disclose or suggest the near-eye display system of claim 1, in particular the limitations of each of the plurality of laterally shifted beams includes a different . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES S CHANG/Primary Examiner, Art Unit 2871